Title: Pennsylvania Assembly Committee: Report on the Dock, [9 February 1763]
From: Pennsylvania Assembly Committee
To: 


“A Remonstrance and Petition from divers Inhabitants” of Philadelphia was presented to the Assembly, Jan. 24, 1763, complaining, among other things, that the public dock or creek in the southern part of the city was “in a great Measure useless, and in its present Condition a Recepticle for the Carcases of dead Dogs, and other Carrion, and Filth of various Kinds,” and had become most offensive and injurious to health. The petitioners pointed out that the dock might be rendered navigable for small craft and useful for conveying firewood, building materials, and other necessaries if properly cleaned, walled, and provided with a plank bottom. Another petition read the next day asked for a law for cleansing the dock and keeping it open under proper regulations. The Assembly considered these complaints, February 3, and appointed a committee of six members, including Franklin, to inquire into the condition of the dock, find whether there were any private claims on it, and determine what sites suitable for public landings might be available for purchase along the river front. The committee reported six days later.
 
[February 9, 1763]
The Committee appointed to enquire into the State of the Dock, the private Claims thereon, and whether any suitable Lots for public Landings are to be purchased, beg Leave to report to the House,
That they have enquired into the State of the Dock, and find it very necessary for the public Utility that the same be cleansed, and properly walled; and that they cannot find that any Persons have any just and legal Claims to the said Dock, or the Streets laid out adjoining thereto; and that they apprehend convenient Lots for Landings for the City of Philadelphia, may be purchased at a reasonable Price, above and below the City, on the River Delaware.
